Citation Nr: 1413888	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-36 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to June 1964 and from September 1964 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud sounds in service.

2.  Hearing loss was not shown in service and was first objectively diagnosed many years following service discharge.  

3.  Current bilateral hearing loss is not related to service.

4.  Current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Certain specific conditions are considered chronic diseases under VA Law.  These include organic diseases of the nervous system.  Where an organic disease of the nervous system is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure from small arms, mortars, and rockets during Army service in Vietnam.  He questions the legitimacy of an Army National Guard hearing assessment conducted in September 1973 and believes it pertains to another veteran.  

At entry onto active service in July 1961, no audiometric examination was performed.  However, "whispered voice" and "spoken voice" testing were each "15/15".  Similarly, a separation examination conducted in April 1964 revealed "15/15" whispered and spoken voice.  An examination in July 1967 did not include any reports of any hearing difficulty.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
/
5
LEFT
5
5
5
/
0

These findings do not reveal any hearing loss or tinnitus disability.  

There are no findings to show a hearing loss disability in the first post-service year.  

In a Report of Medical History dated in September 1973, for purposes of enlistment into the Army Reserves, the Veteran expressly denied any past or current hearing loss, providing factual evidence against his own claim of his probative weight.

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
/
25
LEFT
25
25
15
/
20

These results, while showing a threshold shift since service discharge, do not show a hearing loss disability for VA purposes.  Moreover, despite the Veteran's assertions to the contrary; the authenticity of this report is not in question.  It lists the Veteran's name, his proper Social Security number and vital information, and, significantly, is signed by the Veteran himself.  

The first objective finding of a hearing loss and tinnitus disability is in a September 2007 private medical record.  At such time, he was diagnosed with tinnitus and bilateral sensorineural hearing loss.  No opinion, however, was rendered as to the etiology of tinnitus and hearing loss.  

Upon VA examination in March 2008, a VA audiologist also diagnosed sensorineural hearing loss with the left ear being worse than the right.  The examiner noted the Veteran's in-service history of noise exposure and subjective reports of recurrent tinnitus.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
50
LEFT
0
5
10
20
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 percentage in the left ear.  

While these findings are also sufficient to establish a current bilateral hearing loss disability, and while the examiner also diagnosed tinnitus, the VA examiner opined that the Veteran's military service, to include his exposure to acoustic trauma in service, did not cause bilateral hearing loss or tinnitus.  The examiner reasoned that hearing loss was not shown in service.  In addition, the examiner noted that the Veteran's current hearing loss was at the frequencies 3000 hertz and above and not at the frequencies as shown on the September 1973 audiogram.  Finally, the examiner cited to a study from the Institute of Medicine that indicated no scientific basis for delayed or late onset noise induced hearing loss.  In sum, the examiner provided a well-reasoned opinion that constitutes highly probative evidence against this claim.  

There is no medical opinion of record that purports to relate bilateral hearing loss or tinnitus to service. 

The Board has considered the Veteran's contention that hearing loss and tinnitus are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, establishing the etiology of hearing loss and tinnitus that is temporally remote from the asserted cause, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to report his symptoms, including the perception of hearing loss and ringing in the ears, his credibility is called into question as he improperly challenges the validity of the post-service 1973 audiogram.  To the extent that he is competent to opine as to the etiology of hearing loss and tinnitus, the Board finds more persuasive the reasoned opinion of the March 2008 VA examiner.  It is important for the Veteran to understand that it is some of his own prior statements that provide highly probative evidence against this claim.

In sum, while the Veteran was exposed to loud sounds in service, the Veteran's hearing was clinically normal at service separation.  The VA examiner who was aware of his audiological readings at service entry and separation, as well as his exposure to acoustic trauma in service, has concluded hearing loss and tinnitus are not related to noise exposure in service.  

Accordingly, the Board finds that the current hearing loss and tinnitus are not related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  

Here, the Veteran submitted his initial claim for service connection for hearing loss and tinnitus in August 2007. He was sent letters in October 2007 and January 2008 which advised him of the information and evidence necessary to substantiate his claims.  Those letters also advised him as to how disability ratings and effective dates were assigned in the event of a successful claim seeking service connection. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In short, VA has complied with its duty to notify the Veteran in this case.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  

In addition, the Veteran was afforded a VA examination to address the etiology of hearing loss and tinnitus.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran. The resulting opinion was accompanied by a rationale that was consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).   

ORDER

Service connection for bilateral hearing loss is denied.   

Service connection for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


